DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 34, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 10947753. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the granted Patent include all of the limitations of the claims in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
There is no connection between the first base member and any of the rest of the components recited in Claim 21 or between the second base member and any of the rest of the components recited in Claim 21. Any device including a base member, another completely separate base member, and a further separate structure with a canopy and interconnecting members would meet the limitations of the claim. 
There is no connection between the first base member and any of the rest of the components recited in Claim 34 or between the second base member and any of the rest of the components recited in Claim 34. Any device including a base member, another completely separate base member, and a further separate structure with a canopy and interconnecting members would meet the limitations of the claim. 
There is no connection between the base and any of the rest of the components recited in Claim 37. Any device including a base member and a separate structure with a canopy and interconnecting members would meet the limitations of the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-24, 26, 30, 34, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mooney in US Patent 6145525.
Regarding Claim 21, Mooney teaches a tent system, comprising: a base system comprising: a first base member (82) configured to mount to a vehicle and having a first surface (the face at 78) defining a first perimeter edge; and a second base member (84) having a second surface (the face at 78) defining a second perimeter edge; a canopy comprising a flexible membrane (12) having a membrane edge and a canopy fastener (55), the canopy fastener coupled to at least a portion of the membrane edge and configured to mate with an interconnecting member fastener (such as 53); and one or more interconnecting members (34/44) comprising: an interconnecting member body (30) defining a first longitudinal edge (along 34) and a second longitudinal edge (along 53); an attachment member (34); and the interconnecting member fastener coupled to the interconnecting member body along the second longitudinal edge and configured to mate with a plurality of different canopy fasteners. 
Regarding Claim 22, Mooney teaches that the canopy fastener includes a canopy zipper half having a canopy zipper tape and a series of zipper teeth extending along and fixably attached to the canopy zipper tape; and the interconnecting member fastener includes an interconnecting member zipper half having an interconnecting member zipper tape and a series of zipper teeth extending along and fixably attached to the interconnecting member zipper tape.
Regarding Claim 23, Mooney inherently teaches that the interconnecting member zipper half is configured to be interchangeable with other zipper halves having a similar tooth size without significantly altering an overall zipper length when interconnecting member zipper half and another zipper half of the other zipper halves are joined together (any mating zipper of the same length can be mated to any other like zipper). 
Regarding Claim 24, Mooney teaches that the second base member defines an attachment member receptacle (77) along the second perimeter edge configured to receive and retain the attachment member of the one or more interconnecting members. 
Regarding Claim 26, Mooney teaches that the first base member includes a bracket (74/88) under the first surface, the bracket configured to attach to a roof rack of the vehicle. 
Regarding Claim 30, Mooney teaches that the first base member includes a channel (77) formed along the portion of the first perimeter edge; and the attachment member includes a cord (34) configured to be inserted into the channel and longitudinally attached to the interconnecting member body along the first longitudinal edge.
Regarding Claim 34, Mooney teaches a tent system, comprising: a base system comprising: a first base member (82) configured to mount to a vehicle and having a first surface (at 78) defining a first perimeter edge; and a second base member (84) coupled to the first base member and having a second surface (the face at 78) defining a second perimeter edge; a canopy comprising: a flap (20) configured to provide weather protection; and a flexible membrane (12) having a membrane edge and a canopy fastener (55), the canopy fastener coupled to at least a portion of the membrane edge and configured to mate with an interconnecting member fastener (such as 53); and one or more interconnecting members (34/44) comprising: an interconnecting member body (30) defining a first longitudinal edge (along 34) and a second longitudinal edge (along 53), wherein the interconnecting member fastener is coupled to the interconnecting member body along the second longitudinal edge and configured to mate with a plurality of different canopy fasteners. 
Regarding Claim 35, Mooney teaches that the canopy fastener includes a canopy zipper half having a canopy zipper tape and a series of zipper teeth extending along and fixably attached to the canopy zipper tape; and the interconnecting member fastener includes an interconnecting member zipper half having an interconnecting member zipper tape and a series of zipper teeth extending along and fixably attached to the interconnecting member zipper tape. 
Claims 21, 27, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orberg in US Patent 3499175.
Regarding Claim 21, Orberg teaches a tent system, comprising: a base system comprising: a first base member (22) configured to mount to a vehicle and having a first surface (at 76) defining a first perimeter edge; and a second base member (24) having a second surface (at 78) defining a second perimeter edge; a canopy comprising a flexible membrane (70) having a membrane edge and a canopy fastener (62), the canopy fastener coupled to at least a portion of the membrane edge and configured to mate with an interconnecting member fastener (74); and one or more interconnecting members (50/52) comprising: an interconnecting member body (50 or 52) defining a first longitudinal edge (along74) and a second longitudinal edge (along 76/78); an attachment member (74); and the interconnecting member fastener coupled to the interconnecting member body along the second longitudinal edge and configured to mate with a plurality of different canopy fasteners. 
Regarding Claim 27, Orberg teaches that the first base member and the second base member are equally sized and a side of the first base member connects to a side of the second base member (at 26).
Regarding Claim 29, Orberg teaches that the one or more interconnecting members include a first interconnecting member extending along the first perimeter edge and a second interconnecting member extending along the second perimeter edge. 
Claims 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammond in US Patent 5806906.
Regarding Claim 37, Hammond teaches a tent system, comprising: a base (44); a canopy (59) comprising a canopy fastener (62a/b) and a flap (56) configured to overlap the canopy fastener; and an interconnecting member for coupling the base and the canopy, the interconnecting member comprising: an interconnecting member body (30); and an interconnecting member fastener (the portion of 62a/b on the base) coupled to the interconnecting member body and configured to mate with the canopy fastener of the canopy. 
Regarding Claim 38, Hammond teaches that the canopy fastener includes a canopy zipper half having a canopy zipper tape and a series of zipper teeth extending along and fixably attached to the canopy zipper tape; and the interconnecting member fastener includes an interconnecting member zipper half having an interconnecting member zipper tape and a series of zipper teeth extending along and fixably attached to the interconnecting member zipper tape. 
Regarding Claim 39, Hammond teaches that the flap comprises a strip of flexible material configured to overlap the canopy fastener. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Orberg as applied to Claim 21 above in view of Tamburelli in US Patent 5758679. Orberg is silent on the use of magnets, snaps, buttons or a combination thereof for the canopy fastener. Tamburelli teaches a canopy fastener (17) including a canopy fastener half (17) comprising magnets, snaps (“snap members”), buttons, or a combination thereof, and the interconnecting member fastener includes an interconnecting member fastener half comprising magnets, snaps, buttons, or a combination thereof.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Orberg by using snaps as taught by Tamburelli in order to allow the user to more easily attach and detach the canopy.

Allowable Subject Matter
Claims 28, 31-33, 36, and 40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636